EXHIBIT 10.2
 
NATIONAL DATACOMPUTER, INC.


Form of Subscription Agreement




National Datacomputer, Inc.
19B Crosby Drive
Suite 310
Bedford, Massachusetts 01730
Ladies and Gentlemen:


1.           Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby agrees to purchase from National Datacomputer, Inc., a
Delaware corporation (the “Company”), the Company’s Secured Convertible
Promissory Note (the “Note”) (in the form of Note attached hereto as Exhibit A)
in the original principal amount set forth on the signature page hereof. The
minimum subscription for a note shall be $5,000, however, the Company may, in
its discretion, accept less than the minimum subscription amount. This
subscription is submitted to you in accordance with and subject to the terms and
conditions described in this agreement (this “Subscription Agreement”) and in
the Confidential Private Placement Memorandum of the Company, dated April 21,
2010, as amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the offering (the
“Offering”) of the Note and other Secured Convertible Promissory Note (the
“Notes”).


The Purchaser understands and agrees that the Company’s obligations under the
Notes will be secured by a security interest in the Company’s assets pursuant to
a security agreement in the form attached hereto as Exhibit B (the “Security
Agreement”). The terms of the Offering are more completely described in the
Memorandum and such terms are incorporated herein in their entirety. Certain
terms used but not otherwise defined herein shall have the respective meanings
provided in the Memorandum.


2.           Payment. The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “National Datacomputer, Inc.”
in the full amount of the purchase price of the Note being subscribed for. Such
funds will be held for the Purchaser’s benefit, and will be returned promptly,
without interest, penalty, expense or deduction if this Subscription Agreement
is not accepted by the Company or if the Offering is terminated pursuant to its
terms or by the Company. Together with the check for, or wire transfer of, the
full purchase price, the Purchaser is delivering (i) a completed and executed
counterpart signature page to this Subscription Agreement and (ii) a completed
and executed counterpart signature page to the Security Agreement.


3.           Acceptance of Subscription. The Purchaser understands and agrees
that the Company reserves the right to accept or reject this or any other
subscription for a Note, in whole or in part. The Company shall have no
obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Subscription Agreement. If this subscription
is rejected in whole or the Offering is terminated, all funds received from the
Purchaser will be returned without interest, penalty, expense or deduction, and
this Subscription Agreement shall thereafter be of no further force or effect.
If this subscription is rejected in part, the funds for the rejected portion of
this subscription will be returned without interest, penalty, expense or
deduction, and this Subscription Agreement will continue in full force and
effect to the extent this subscription was accepted.


 
1

--------------------------------------------------------------------------------

 
4.           Representations and Warranties of the Purchaser. The Purchaser
hereby represents, warrants, acknowledges and agrees as follows:


(a)           Neither the Note nor the shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”), issuable upon conversion of the Note
(the “Conversion Shares”) are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Notes is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D promulgated thereunder, based, in part, upon
the representations, warranties and agreements of the Purchaser contained in
this Subscription Agreement.


(b)           The Purchaser has received the Memorandum, this Subscription
Agreement (and the forms of Note and Security Agreement attached as Exhibits A
and B hereto) and all other documents requested by the Purchaser, has carefully
reviewed them and understands the information contained therein, and the
Purchaser, prior to the execution of this Subscription Agreement, has had access
to the same kind of information which would be available in a registration
statement filed by the Company under the Securities Act, including without
limitation the Company’s Commission Reports (as defined below).


(c)           Neither the Securities and Exchange Commission (the “Commission”)
nor any state securities commission has approved the Notes or passed upon or
endorsed the merits of the Offering or confirmed the accuracy or determined the
adequacy of the Memorandum. The Memorandum has not been reviewed by any federal,
state or other regulatory authority.


(d)           All documents, records and books pertaining to the investment in
the Notes (including, without limitation, the Memorandum) have been made
available for inspection by the Purchaser.


(e)           The Purchaser has had a reasonable opportunity to ask questions of
and receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Notes and the business, financial condition,
results of operations and prospects of the Company, and all such questions have
been answered to the full satisfaction of the Purchaser.


(f)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated in the Memorandum and in the Commission Reports
(as the representations or other information contained therein may be modified
by the Memorandum).


(g)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication
 
 
2

--------------------------------------------------------------------------------

 
published in any newspaper, magazine or similar media or broadcast over
television or radio, in connection with the Offering and sale of the Notes and
is not subscribing for a Note and did not become aware of the offering of the
Notes through or as a result of any seminar or meeting to which the Purchaser
was invited by, or any solicitation of a subscription by, a person not
previously known to the Purchaser in connection with investments in securities
generally.


(h)           The Purchaser has taken no action which would give rise to any
claim by any person, corporation, general partnership, limited partnership,
proprietorship, entity, other business organization, trust, union or association
(any of the foregoing, a “Person”) for brokerage commissions, finders’ fees or
the like relating to this Subscription Agreement or the transactions
contemplated hereby.


(i)           The Purchaser has such knowledge and experience in financial, tax
and business matters, and, in particular, investments in securities, so as to
enable Purchaser to utilize the information made available to Purchaser in
connection with the Offering to evaluate the merits and risks of an investment
in the Company and to make an informed investment decision with respect thereto.


(j)           The Purchaser is not relying on the Company or any of its
employees or agents with respect to the legal, tax, economic and related
considerations as to the purchase of the Note, and the Purchaser has relied on
the advice of, or has consulted with, only his own advisors.


(k)           The Purchaser is acquiring the Note solely for the Purchaser’s own
account for investment and not with a view to resale, assignment or distribution
thereof, in whole or in part. The Purchaser has no agreement or arrangement,
formal or informal, with any Person to sell or transfer all or any part of the
Note or the Conversion Shares and the Purchaser has no plans to enter into any
such agreement or arrangement.


(l)           The Purchaser must bear the substantial economic risks of the
purchase of the Note indefinitely because neither the Note nor the Conversion
Shares may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available. Legends shall be placed on the
Note and on any certificates representing Conversion Shares to the effect that
they have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company’s
records.


(m)           The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity in the Note for an indefinite period of time.


(n)           The Purchaser is aware that the purchase of a Note involves a
number of very significant risks and has carefully read and considered the
matters set forth under the caption “Risk Factors” in the Memorandum and in the
Commission Filings.


 
3

--------------------------------------------------------------------------------

 
(o)           The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as set forth on the signature
page to this Subscription Agreement.


(p)           The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; and (ii) if a
corporation, partnership, limited liability company or partnership, association,
joint stock company, trust, unincorporated organization or other entity, (1)
such entity was not formed for the specific purpose of acquiring the Note, (2)
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, (3) the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, (4) such entity has
full power and authority to execute and deliver this Subscription Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Note, (5) the execution and
delivery of this Subscription Agreement has been duly authorized by all
necessary corporate action on behalf of such entity, and (6) this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity. The execution and delivery
of this Subscription Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Purchaser is a party or by which it is bound.


(q)           The Purchaser had the opportunity to obtain any additional
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, necessary to verify the
accuracy of the information contained in the Memorandum and all documents
received or reviewed in connection with the purchase of the Note and the
opportunity to have representatives of the Company provide Purchaser with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business and
prospects of the Company deemed relevant by the Purchaser and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
Purchaser’s full satisfaction.


(r)           The Purchaser has a sufficient net worth to sustain a loss of its
entire investment in the Company in the event such a loss should occur. The
Purchaser’s overall commitment to investments which are not readily marketable
is not excessive in view of its net worth and financial circumstances and the
purchase of the Note will not cause such commitment to become excessive. The
investment is a suitable one for the Purchaser.


(s)           The Purchaser acknowledges and agrees that the Company does not
make and has not made any representations or warranties with respect to the
Company or the Offering other than those specifically set forth in this
Subscription Agreement.


5.           Representations and Warranties of the Company. The Company hereby
represents, warrants, acknowledges and agrees as follows:


 
4

--------------------------------------------------------------------------------

 
(a)           Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is in violation of any
material provision of its certificate of incorporation or by-laws.


(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the Offering. The
execution and delivery of this Subscription Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company. This Subscription Agreement, when
executed and delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.


(c)           No Conflicts. The execution, delivery and performance of this
Subscription Agreement by the Company and the consummation by the Company of the
Offering do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation or by-laws, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority as currently in effect to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as would not, individually or in the aggregate (x)
adversely affect the legality, validity or enforceability of the Offering, (y)
have or result in or be reasonably likely to have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company, or (z) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under this
Subscription Agreement (any of (x), (y) or (z), a “Material Adverse Effect”).


(d)           Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or Person in connection
with the execution, delivery and performance by the Company of this Subscription
Agreement, other than (i) the filing with the Commission of a Form D pursuant to
Regulation D under the Securities Act, and (ii) applicable Blue Sky filings.


(e)           Issuance of the Notes. The issuance of the Notes has been duly
authorized. Assuming the accuracy of the Purchaser’s representations and
warranties set forth in Section 4, no registration under the Securities Act is
required for the offer and sale of the Note by the Company to the Purchaser as
contemplated hereby. The issuance and sale of the Notes pursuant to the
Memorandum and this Subscription Agreement do not contravene the rules and
regulations of the trading market for the Common Stock.


 
5

--------------------------------------------------------------------------------

 
(f)           Commission Reports. Except with respect to its Annual Report on
Form 10-K for the fiscal year ended December 31, 2010, which the Company has not
yet filed with the Commission, the Company has filed all reports required to be
filed by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), for the two years preceding the date hereof (the
foregoing materials being collectively referred to herein as the “Commission
Reports”). As of their respective dates, and except as described in the
Memorandum, the Commission Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder, and none of the Commission Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


(g)           Material Changes. Except for this Offering, since the date of the
latest Commission Report, except as specifically disclosed in the Memorandum,
there has been no event, occurrence or development that has had a Material
Adverse Effect.


(h)           Disclosure. The disclosure provided to the Purchaser regarding the
Company, its business and the transactions contemplated hereby, furnished by or
on behalf of the Company, including the Memorandum and all of the Commission
Reports, when taken together as a whole, does not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.


6.           Covenants of the Company.  The Company hereby covenants and agrees
that:


(a)           Commission Filings.  So long as the Notes are outstanding, the
Company will provide to the Purchaser copies of all Commission Filings made by
the Company after the date of this Subscription Agreement or, at the Company’s
option, a link to the Commission’s Web site from which such Commission Filings
may be reviewed and copied.


(b)           Stockholders’ Meeting.  The Company will take all action necessary
to convene a meeting of its stockholders, such meeting to be held prior to the
second anniversary of the date of the Memorandum, for the purpose of increasing
the authorized capital stock of the Company to permit conversion of the Notes in
accordance with their terms.


7.           Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.


 
6

--------------------------------------------------------------------------------

 
8.           Modification. This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.


9.           Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, sent by nationwide overnight courier or delivered
against receipt to the party to whom it is to be given (a) if to Company, at the
address set forth above, or (b) if to the Purchaser, at the address set forth on
the signature page hereof (or, in either case, to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section). Any notice or other communication given by certified mail shall be
deemed given at the time that it is signed for by the recipient except for a
notice changing a party’s address which shall be deemed given at the time of
receipt thereof. Any notice or other communication given by nationwide overnight
courier shall be deemed given the next business day following being deposited
with such courier.


10.           Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Note or the Conversion Shares
shall be made only in accordance with all applicable laws.


11.           Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without
reference to choice of law principles.


12.           Waiver of Jury Trial. THE COMPANY AND THE PURCHASER EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE OFFERING, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE COMPANY AND THE
PURCHASER EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
COMPANY AND THE PURCHASER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
13.           Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


14.           Miscellaneous.


(a)           This Agreement and its exhibits and schedules constitutes the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.


 
7

--------------------------------------------------------------------------------

 
(b)           The Purchaser’s and Company’s covenants, agreements,
representations and warranties made in this Agreement and the Memorandum shall
survive the execution and delivery hereof and delivery of the Note.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.


(d)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.


(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.


(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.


[Remainder of Page Intentionally Left Blank]
 
 
 
 
8

--------------------------------------------------------------------------------

 
NATIONAL DATACOMPUTER, INC.
 
Counterpart Signature Page to
Subscription Agreement


I.             Subscription. Purchaser hereby elects to subscribe for a Note
under the Subscription Agreement in the aggregate principal amount of
$__________.


II.            Accredited Investor Confirmation. Purchaser represents and
warrants as indicated below by the undersigned’s initials (please initial the
appropriate item(s)):


A.           Individual investors: (Please initial one or more of the following,
four statements)
 
1.______
I certify that I am an accredited investor because I have had individual income
(exclusive of any income earned by my spouse) of more than $200,000 in each of
the most recent two years and I reasonably expect to have an individual income
in excess of $200,000 for the current year.

 
2.______
I certify that I am an accredited investor because I have had joint income with
my spouse in excess of $300,000 in each of the most recent two years and
reasonably expect to have joint income with my spouse in excess of $300,000 for
the current year.

 
3.______
I certify that I am an accredited investor because I have an individual net
worth, or my spouse and I have a joint net worth, in excess of $1,000,000.

 
4.______
I am a director or executive officer of National Datacomputer, Inc.

 
 
B.
Partnerships, corporations, trusts or other entities: (Please initial one of the
following seven statements). The undersigned hereby certifies that it is an
accredited investor because it is:

 
1.______
an employee benefit plan whose total assets exceed $5,000,000;

 
2.______
an employee benefit plan whose investments decisions are made by a plan
fiduciary which is either a bank, savings and loan association or an insurance
company (as defined in Section 3(a) of the Securities Act) or an investment
adviser registered as such under the Investment Advisers Act of 1940;

 
3.______
a self-directed employee benefit plan, including an Individual Retirement
Account, with investment decisions made solely by persons that are accredited
investors;

 
4.______
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, not formed for the specific purpose of acquiring the Units,
with total assets in excess of $5,000,000;

 
5.______
a corporation, partnership, limited liability company, limited liability
partnership, other entity or similar business trust, not formed for the specific
purpose of acquiring the Units, with total assets excess of $5,000,000;

 
 
9

--------------------------------------------------------------------------------

 
6.______
a trust, not formed for the specific purpose of acquiring the Units, with total
assets exceed $5,000,000, whose purchase is directed by a person who has such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Units; or

 
7.______
an entity (including a revocable grantor trust but other than a conventional
trust) in which each of the equity owners qualifies as an accredited investor
under items A(1), (2) or (3) or item B(1) above.





If the Purchaser is an INDIVIDUAL, or if the Purchasers are INDIVIDUALS who have
purchased as JOINT TENANTS, as JOINT TENANTS with RIGHT OF SURVIVORSHIP, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:


 
___________________________
Print Names(s)
 
___________________________
Social Security Number(s)
 
___________________________
Signature(s) of Investor(s)
 
___________________________
Joint Signature
 
___________________________
Address
 
___________________________
Date



If the Purchaser is a PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY COMPANY
or LIMITED LIABILITY PARTNERSHIP:


 
___________________________
Name of Partnership, Corporation,
Trust, Limited Liability Company
or Limited Liability Partnership
 
Address:
 
 
___________________________
Federal Taxpayer
Identification Number
 
By:___________________________
 
 
___________________________
 
Name: ________________________
 
State of Organization
 
Title:________________________
 





 
10

--------------------------------------------------------------------------------

 
SUBSCRIPTION FOR A NOTE IN THE PRINCIPAL AMOUNT OF $_________ ACCEPTED AND
AGREED TO this _____ day of ______________, 2010.




NATIONAL DATACOMPUTER, INC.




By:__________________________________
      Name:
      Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 